 

Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by THE
PANTRY, INC., a Delaware corporation (the “Corporation”) and TERRANCE M. MARKS
(“Executive”) as of August 24, 2009, with his employment commencing on September
15, 2009 (the “Start Date”).

The Corporation desires to employ Executive and Executive desires to accept such
employment on the terms set forth below.

In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Corporation and Executive agree as follows:

1.

EMPLOYMENT.

The Corporation hereby employs Executive and Executive hereby accepts
employment, commencing on the Start Date, on the terms and conditions set forth
in this Agreement and shall perform such duties and responsibilities as
Executive shall be assigned by the Board of Directors of the Corporation (the
“Board”). Effective as of September 25, 2009 (the “Effective Date”), Executive
shall serve as President and Chief Executive Officer of the Corporation and have
such duties and responsibilities as are appropriate for the chief executive
officer of a corporation of the nature and size of the Corporation, as the Board
shall determine from time to time. Executive shall at all times report to the
Board.

1.1       Effective the Effective Date, the Corporation shall appoint Executive
to serve as a member of the Board. Thereafter during his employment as Chief
Executive Officer, Executive shall be re-nominated by the Board for re-election
by the shareholders to serve, without interruption, as a member of the Board.
Any such Board service (and any committees thereof) shall be without additional
compensation.

1.2       Executive shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Corporation policies,
procedures, practices and directions.

1.3       Executive shall devote all working time and best efforts to
successfully perform his duties and advance the Corporation’s interests. During
his employment, Executive shall not, without Board consent, engage in any other
business activities of any nature whatsoever (including board memberships) for
which he receives compensation without the Corporation’s prior consent, other
than those listed on Exhibit A; provided, however, this provision does not
prohibit him from participating in charitable, civic, educational, professional,
community or industry affairs or from personally owning and trading in stocks,
bonds, securities, real estate, commodities or other investment properties for
his own benefit, so long as, in the

 

--------------------------------------------------------------------------------



aggregate, such activities do not materially interfere with the performance of
his duties hereunder and do not create actual or potential conflicts of interest
with the Corporation.

2.

COMPENSATION.

2.1       Base Salary. During the Term (as defined below), Executive’s annual
salary for all services rendered shall be at the annual rate of $750,000 (less
applicable taxes and required withholdings), payable in regular installments in
accordance with the Corporation’s usual policies, procedures and practices as
they may exist from time to time (the “Base Salary”). The Base Salary may
periodically be subject to such increases, if any (but not subject to decrease,
other than as it relates to any across the board reduction of salaries for all
senior executives) in the Board’s discretion in accordance with the Board’s
policies, procedures and practices as they may exist from time to time. Any such
increase (or decrease) shall thereafter be Executive’s “Base Salary” for all
purposes hereunder.

2.2       Bonus Programs. During the Term, Executive shall be eligible to earn
an annual cash bonus in respect of each fiscal year (each, a “Fiscal Year”)
during the Term, pursuant to the terms of the Corporation’s bonus plan
applicable to its senior executives, as may be amended from time to time (the
“Bonus Plan”, such annual bonus the “Annual Bonus”), with a target bonus of 75%
of Base Salary (the “Target Bonus”) and a maximum bonus of 150% of Base Salary,
in each case based on the achievement of performance criteria established by the
Board (or a committee thereof) pursuant to the Bonus Plan. The Annual Bonus, to
the extent becoming earned and payable, will be paid in cash within seventy-five
(75) days following the end of the applicable Fiscal Year.

2.3       Equity and Other Long-Term Incentive Grants. During the Term,
Executive shall be eligible for annual and other equity and long-term incentive
grants; provided, however, the Corporation shall not be bound to make any equity
or other long-term incentive award grants to Executive other than as set forth
in this Agreement, prior to the awards in 2010. However, the Corporation may
consider, but shall be under no obligation to make, a grant in November 2009,
when it again makes grants to other executives. To the extent awards are granted
by the Corporation, Executive’s target level and form and mix of awards shall be
commensurate with his position and Corporation’s performance relative to annual
awards to other senior executives. On the Start Date, the Corporation shall
grant Executive:

(A)      Option. An option to purchase 70,000 shares of authorized shares or
outstanding treasury shares of the Corporation’s common stock (“Common Stock”),
in accordance with the Pantry, Inc. 2007 Omnibus Plan (the “2007 Omnibus Plan”),
at an exercise price equal to the Fair Market Value (as such term is defined in
the 2007 Omnibus Plan) of the Common Stock on the date of the grant (the
“Option”), having a term of seven (7) years and vesting and becoming exercisable
in three installments of 23,333, 23,333, and 23,334 shares on the first, second,
and third anniversaries of the Start Date, so long as he is employed hereunder
on such respective anniversary for such respective shares to so vest (except as
otherwise provided herein).

(B)      Restricted Stock. (i) A grant of 15,000 shares of restricted Common
Stock pursuant to the 2007 Omnibus Plan (the “Time Restricted Stock”), which
Time

 

--------------------------------------------------------------------------------



Restricted Stock shall vest in equal annual installments on the first, second,
and third anniversary of the Start Date subject to Executive’s continued
employment with the Corporation on such respective anniversary for such
respective shares to so vest (except as otherwise provided herein); and (ii) a
grant of 15,000 shares of restricted Common Stock pursuant to the 2007 Omnibus
Plan (the “Performance Restricted Stock”), which Performance Restricted Stock
shall vest in equal annual installments of 5,000 shares of Performance
Restricted Stock on the first, second, and third anniversaries of the Start Date
so long as he is employed hereunder on such respective anniversary for such
respective shares to so vest (except as otherwise provided herein), so long as
with respect to the Fiscal Year coincident with or immediately following the
Effective Date, he achieves the annual “Performance Measures” (as defined in
Section 12 of the 2007 Omnibus Plan), as established for such Fiscal Year, and
such annual installment of 5,000 shares of Performance Restricted Stock shall be
forfeited if such annual Performance Measures are not met.

All unvested restricted Common Stock shall be forfeited upon Executive’s
termination of employment with the Corporation, except as otherwise provided
herein or as the Corporation and Executive otherwise agree in writing.

(C)      The foregoing equity grants shall be governed by the terms and
conditions of certain documents, including a Stock Option Agreement and
Restricted Stock Award Agreement, in the forms attached hereto as Exhibits B and
C (collectively, the “Equity Documents”). Terms not defined herein shall be as
defined in the Equity Documents or the 2007 Omnibus Plan.

2.4       Benefits. During the Term, Executive may participate in all medical,
dental, disability, insurance, 401(k), pension, vacation and other employee
benefit plans and programs which may be made available from time to time on a
basis consistent with other senior executives of the Corporation, commensurate
with his position; provided, however, that Executive’s participation is subject
to the applicable terms, conditions and eligibility requirements of these plans
and programs, some of which are within the plan administrator’s discretion, as
they may exist from time to time. Notwithstanding the foregoing, Executive shall
be entitled to a minimum of three (3) weeks of annual vacation and, subject to
applicable state law, accrued, unused vacation may not be carried over from year
to year.

2.5       Benefit Plans Subject to Amendment. Nothing in this Agreement shall
require the Corporation to create, continue or refrain from amending, modifying,
revising or revoking any of the plans, programs or benefits set forth in Section
2.4. Executive acknowledges that the Corporation, in its sole discretion, may
amend, modify, revise or revoke any such plans, programs or benefits. Executive
further acknowledges that the airplane, executive medical reimbursement, and
automobile policies of the Corporation are subject to revision and that no
reduction, alteration, or termination pursuant to such revision will constitute
grounds for Constructive Termination (as defined below). Any amendments,
modifications, revisions and revocations of these plans, programs and benefits
shall apply to Executive. Nothing in this Agreement shall afford Executive any
greater rights or benefits with regard to these plans, programs and benefits
than are afforded to him under their applicable terms, conditions and
eligibility requirements, some of which are within the plan administrator’s
discretion, as they may exist from time to time. Nothing in this Agreement shall
require the Corporation to

 

--------------------------------------------------------------------------------



continue or refrain from amending, modifying, revising or revoking the Bonus
Plan; provided, however, that any such amendment, modification, revision or
revocation shall only have prospective effect (to the extent it may adversely
affect Executive) and Executive shall continue to be entitled to an annual cash
incentive opportunity under the Bonus Plan or a successor plan or program for
all periods thereafter consistent with the provisions of Section 2.2.

2.6       Relocation Expenses. Executive shall procure housing and be resident
in the greater Raleigh, North Carolina metropolitan area as soon as is
practicable after the Start Date and remain so resident thereafter during the
Term. Executive will participate under the Corporation’s Executive and Senior
Officer Relocation Policy, in each benefit as defined in the plan, subject to
the following exceptions: (A) the Temporary Housing Benefit will be for ninety
(90) days (instead of sixty (60) days); (B) in lieu of (i) the third party
buyout of Executive’s current residence, (ii) the Shipment of Household Goods
benefit, (iii) the Final Move Expenses benefit, and (iv) the Relocation
Allowance benefit, the Corporation will pay Executive a lump sum cash bonus of
$125,000 within ten (10) days after the Start Date.

2.7       Legal Fees. The Corporation shall pay all reasonable legal fees
incurred for counsel to advise Executive and negotiate and prepare all
agreements in connection with negotiating this Agreement, upon presentation of a
reasonably documented bill for such services, with such payment not to exceed
$25,000.

2.8       Offset for Disability Payments. If at any time during which Executive
is receiving salary or post-termination payments from the Corporation, he
receives payments on account of mental or physical disability from any
Corporation-provided plan, then the Corporation, in its discretion, may reduce
his salary or post-termination payments by the amount of such disability
payments.

3.

TERM OF EMPLOYMENT AND TERMINATION.

The original term of employment under this Agreement shall be for that period of
time commencing on the Start Date and ending on the last day of the Fiscal Year
ending on or around September 25, 2012, subject to the following provisions:

3.1       Automatic Renewal. Upon the expiration of the original term or any
renewal term of employment, Executive’s term of employment shall be
automatically renewed for another Fiscal Year period unless, at least sixty (60)
days prior to the renewal date, either party gives the other party written
notice of its intent not to continue the employment relationship. The original
term of employment, together with each successive renewal of the employment term
(if any), is referred to herein as the “Term.” During the Term, the terms,
conditions and provisions set forth in this Agreement shall remain in effect
unless modified in accordance with Section 8.

3.2       Without Cause. During the Term, the employment relationship hereunder
may be terminated by Executive for any reason, and such termination shall occur
sixty (60) days after Executive gives notice of such termination to the
Corporation. The employment relationship hereunder may be terminated by the
Corporation at any time by written notice to Executive.

 

--------------------------------------------------------------------------------



3.3       With Cause. During the Term, the Corporation may terminate Executive’s
employment immediately without notice (other than the notice to cure) at any
time for the following reasons which shall constitute “Cause”: (A) the willful
and continued failure by Executive to substantially perform his duties with the
Corporation after written instruction by the Corporation to do so, (B) the
engaging by Executive in conduct which is demonstrably injurious to the
Corporation, (C) the conviction of Executive of, or the entry of a pleading of
guilty or nolo contendere by Executive to, any crime involving moral turpitude
or any felony, (D) material breach by Executive of any of the terms of this
Agreement or (E) gross negligence or willful misconduct in the performance of
his duties. No act or omission to act shall be “willful” if conducted in good
faith with a reasonable belief such conduct was in the best interests of the
Corporation. Prior to a termination pursuant to Section 3.3(A), Executive shall
be given written notice of the manner in which he has failed to perform and a
ten (10) day opportunity to correct such failure.

3.4       Death or Disability. During the Term, the Corporation may terminate
Executive’s employment without notice in the event of Executive’s death or
“Disability” which shall mean Executive’s physical or mental inability to
perform the essential functions of his duties with or without reasonable
accommodation for a period of 180 consecutive days or 180 days in total within a
365 day period as determined by the Corporation in its reasonable discretion and
in accordance with applicable law.

3.5       Constructive Termination. During the Term, the employment relationship
hereunder may be terminated by Executive upon a “Constructive Termination,”
which for the purpose of this Agreement shall mean, without Executive’s express
written consent, the occurrence on or after a Change in Control (as defined
below), of any of the following circumstances: (A) the assignment to Executive,
on or after the Effective Date, of any duties materially inconsistent (except in
the nature of a promotion) with his position as the chief executive officer of
the Corporation, or a substantial adverse alteration after the Effective Date in
the nature or status of his position or responsibilities (including reporting
responsibilities) or the conditions of his employment from those in effect
immediately prior to the Change in Control; provided, however, that no such
assignment or substantial adverse alteration shall be deemed to exist merely
because of changes in the Executive’s duties, position or responsibilities (or
conditions of employment) solely and directly resulting from the Corporation
ceasing to be a company with publicly-traded securities or becoming a wholly
owned subsidiary of another company so long as Executive continues to be the
most senior executive employee at the Corporation with powers and
responsibilities typically held by such senior executive employee at a company
of similar size and nature as the Corporation exists after the Change in
Control; (B) a reduction by the Corporation in Executive’s Base Salary or Target
Bonus, other than in connection with an across-the-board reduction of salaries
or bonuses paid to all executive officers; (C) the Corporation requiring
Executive to be based more than fifty (50) miles from the Corporation’s offices
at which he was principally employed immediately prior to the date of the Change
in Control; (D) the failure by the Corporation to pay to Executive any portion
of his current compensation or compensation under any deferred compensation
program of the Corporation within seven (7) days of the date such compensation
is due; (E) the failure by the Corporation, after a Change in Control, to
continue in effect any material compensation or benefit plan in which Executive
participates immediately prior to the Change in Control unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made

 

--------------------------------------------------------------------------------



with respect to such plan, or the failure by the Corporation to continue
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of his participation relative to other participants, than
existed at the time of the Change in Control; provided, however, that the
airplane, executive medical reimbursement, and automobile policies of the
Corporation are being revised and no reduction, alteration, or termination of
those policies will constitute grounds for Constructive Termination; or (F)
failure of the Corporation to obtain a satisfactory agreement from any successor
or other person who caused the Change in Control to assume and agree to perform
this Agreement. Executive’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any circumstance constituting a
Constructive Termination. However, Executive must give written notice of any
condition that is the basis of a claim for his Constructive Termination no later
than sixty (60) days after he has knowledge of such event, and the Corporation
shall have ten (10) days within which to correct such condition to Executive’s
reasonable satisfaction.

3.6       Survival. Section 4 (Compensation Upon Termination), Section 5
(Competitive Business Activities, Trade Secrets, Confidential Information and
Corporation Property), and Section 6 (Change in Control) shall survive the
expiration or termination of the this Agreement and the termination of
Executive’s employment, regardless of the reasons for such expiration or
termination, until the obligations set forth therein have been satisfied.

4.

COMPENSATION UPON TERMINATION.

4.1       By the Corporation For Cause or By Executive Without Constructive
Termination or By Executive By Notice of Non-Renewal. If Executive’s employment
is terminated by the Corporation for Cause, by Executive absent a Constructive
Termination, or by notice of non-renewal by Executive, the Corporation’s
obligation to compensate Executive ceases on the date of termination, provided,
however, that Executive shall be entitled to receive in a lump sum any accrued
but unpaid Base Salary, accrued vacation pay, any accrued and earned but unpaid
Annual Bonus for any previously completed fiscal year, and any business expenses
incurred and substantiated in accordance with the Corporation’s policies through
the date of termination (such payment the “Accrued Rights”).

4.2       Due to a Corporation Notice of Non-Renewal or by the Corporation
Without Cause Prior to, or More than 12 Months Following, a Change in Control.
If at any time prior to, or more than twelve (12) months following, the
occurrence of a Change in Control (i) the Corporation terminates Executive’s
employment without Cause or (ii) upon the termination of Executive’s employment
upon the expiration of the Term pursuant to a Corporation notice not to renew
the Term pursuant to Section 3.1 (each such termination a “Qualified
Termination”), then subject to the limitations of Section 4.4 of this Agreement,
Executive shall be entitled to receive:

 

(A)

the Accrued Rights;

(B)      an amount (less any applicable taxes and required withholdings) equal
to one and one-half (1.5) times Executive’s Base Salary, payable in equal
monthly installments for the 18 months following the date of termination of
employment (the “Severance

 

--------------------------------------------------------------------------------



Period”, each such installment payment a “Severance Payment”). For purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
as applicable, each Severance Payment shall be considered a separate payment.
Beginning on the first anniversary of the first day of the Severance Period, all
Severance Payments payable thereafter are subject to reduction by the amount of
compensation received (or earned and deferred) by Executive for services
rendered (whether employment or consulting), other than compensation paid to him
for his service as a director on boards of directors, during such period in
excess of 25% of his Base Salary at the time of his termination. If Executive
accepts employment or a consultancy with another entity or becomes self-employed
(other than service on boards of directors), then he must notify the Corporation
within fifteen (15) days after such employment or consultancy begins and if he
fails to give such notice, the Corporation can cease making any further payments
pursuant to Section 4.2(B) until the Corporation is provided with notice from
Executive and information sufficient to determine the amount of any reduction
the Corporation is entitled to make hereunder.

In the event that the total amount of payments due Executive under Section
4.2(B) should exceed the maximum amount permitted to be paid under a separation
pay plan exempt from regulation under Section 409A pursuant to Treasury
Regulations Section 1.409A-1(b)(9)(iii), then the entire amount in excess of
such maximum amount shall be paid to Executive no later than two and one-half
(2½) months following the end of the calendar year in which Executive’s
employment terminated.

(C)      to the extent vested (including pursuant to this Section 4.2(C)), the
Option shall remain exercisable until the earlier of 180 days after the date of
the Qualified Termination or the expiration of the term of the Option, and any
unvested Time Restricted Stock, Performance Restricted Stock, or shares subject
to the Option shall be forfeited and terminate; provided, however, that in the
event of a Qualified Termination prior to the first anniversary of the Start
Date, on the date of such Qualified Termination a pro rata portion of each of
the Time Restricted Stock and Performance Restricted Stock will become vested
and nonforfeitable, provided, however, that the Performance Restricted Stock
will become vested only to the extent that the annual performance criteria are
met as of that date, and a pro rata portion of the shares subject to the Option
will become vested and exercisable, and for the purpose of the grants a “pro
rata portion” shall be a number of shares equal to (x) the total number of
shares constituting such grant times (y) a fraction, the numerator of which is
the number of days Executive was employed through the date of termination and
the denominator of which is 1,095.

(D)      until the earlier of the date Executive is or becomes eligible for
comparable group health insurance coverage under the health plan of another
employer or the expiration of the Severance Period (the “Coverage Period”),
Executive may elect to continue participation in the Corporation’s group health
insurance plan, including hospitalization, in which Executive participated upon
termination of employment by electing continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). For the Coverage
Period, the Corporation shall reimburse Executive for that portion of the COBRA
premiums in excess of the amount Executive paid for group health plan coverage
immediately prior to termination from employment. In the event Executive prefers
to obtain coverage under an individual health insurance policy that is less
expensive than COBRA coverage rather than electing COBRA continuation coverage,
the Corporation shall, for the Coverage Period,

 

--------------------------------------------------------------------------------



reimburse Executive for that portion of the premium payments that are in excess
of the amount Executive paid for group health plan coverage immediately prior to
termination of employment. All reimbursements required pursuant to this Section
4.2(D) shall be paid as soon as reasonably practicable following Executive’s
submission of proof of timely premium payments to the Corporation; provided,
however, that all such claims for reimbursement shall be submitted by Executive
and paid by the Corporation no later than December 31 of the calendar year
following the calendar year in which such premium expense was incurred by
Executive.

4.3       Death or Disability. If Executive’s employment is terminated because
of Executive’s death at any time either before or after a Change in Control (as
hereinafter defined), then the Corporation shall pay to the estate of Executive
an amount (less any applicable taxes and required withholdings) equal to six (6)
months of Base Salary then in effect. If Executive’s employment is terminated
because of Disability at any time either before or after a Change in Control,
then the Corporation shall, subject to the limitations of Section 4 of this
Agreement, pay Executive a sum equal to six (6) months of Base Salary then in
effect (less any applicable taxes and required withholdings). Any payments paid
to Executive or his estate pursuant to this Section 4.3 shall be paid in
periodic, substantially equal installments over six months; provided, however,
that all such amounts payable shall be paid no later than two and one-half (2½)
months following the end of the calendar year in which Executive’s employment
terminated or such other date as will not result in a violation of Section 409A.
For purposes of Section 409A, as applicable, each installment payment shall be
considered a separate payment.

 

4.4

Severance Pursuant to Agreement.

The Corporation’s obligation to provide the payments or benefits under Sections
4.2 and 4.3 (except in the event of termination because of Executive’s death) is
conditioned upon Executive’s execution of an enforceable release of all claims
against the Corporation and its affiliates, a form of which is attached hereto
as Exhibit D (the “Release”) and his continued compliance with Section 5 hereof
(specifically including the return of all Corporation property). If Executive
chooses not to execute the Release or fails to comply with Section 5 of this
Agreement, then the Corporation’s obligation to compensate him ceases on the
effective termination date except as to amounts due at that time.

Executive is not entitled to receive any compensation or benefits upon his
termination except as: (i) set forth in this Agreement; (ii) otherwise required
by law; or (iii) otherwise required by any employee benefit plan in which he
participates; provided, however, that the terms and conditions afforded
Executive under this Agreement are in lieu of any severance benefits to which he
otherwise might be entitled pursuant to a severance plan, policy or practice.
Nothing in this Agreement, however, is intended to waive or supplant any death,
disability, retirement, 401(k) or pension benefits to which Executive may be
entitled under employee benefit plans in which Executive participates.

5.         COMPETITIVE BUSINESS ACTIVITIES, TRADE SECRETS, CONFIDENTIAL
INFORMATION AND CORPORATION PROPERTY.

Executive acknowledges that by virtue of Executive’s employment and position
with the Corporation, Executive (i) has or will have access to trade secrets and
Confidential Information

 

--------------------------------------------------------------------------------



(as defined in Section 5.2(B)) of the Corporation including valuable information
about its business operations and entities with whom it does business in various
locations, and (ii) has developed or will develop relationships with parties
with whom it does business in various locations. Executive also acknowledges
that the trade secrets, Confidential Information and Competitive Business
Activities provisions set forth in this Agreement are reasonably necessary to
protect the Corporation’s legitimate business interests, are reasonable as to
the time, territory and scope of activities which are restricted, do not
interfere with public policy or public interest and are described with
sufficient accuracy and definiteness to enable him to understand the scope of
the restrictions imposed on him.

5.1       Competitive Business Activities. Without the Corporation’s prior
written approval, during Executive’s employment and for eighteen (18) months
following termination regardless of the reason for such termination:

(A)      Executive shall not, either individually or on behalf of another,
directly or indirectly, as employer, employee, owner, partner, stockholder,
independent contractor, agent, or otherwise enter into or in any manner
participate in the convenience store business in North Carolina, South Carolina,
Florida, or any other state in which the Corporation owns or operates ten (10)
or more convenience stores upon the date of termination of employment.
Notwithstanding the foregoing, Executive’s ownership, directly or indirectly, of
not more than one percent of the issued and outstanding stock of a corporation
the shares of which are regularly traded on a national securities exchange or in
the over-the-counter market shall not violate this Section 5.1(A).

(B)      Executive will not directly or indirectly, request or induce any other
employee of the Corporation to: (i) terminate employment with the Corporation,
or (ii) accept employment with another business entity (other than via general
advertising), or (iii) become engaged in the convenience store business in
competition with the Corporation.

 

5.2

Trade Secrets; Confidential Information.

(A)      Executive hereby covenants and agrees not to use or disclose any
Confidential Information (as hereinafter defined) or trade secrets except to
authorized representatives of the Corporation, as may be necessary for Executive
to discharge his duties, or as required by any governmental or judicial
authority; provided, however, that the foregoing restrictions shall not apply to
items that, through no fault of Executive’s, have entered the public domain.

(B)      Confidential Information. For purposes of this Agreement, “Confidential
Information” means any data or information with respect to the business
conducted by the Corporation, other than trade secrets, that is material to the
Corporation and not generally known by the public. To the extent consistent with
the foregoing definition, Confidential Information includes without limitation:
(i) reports, pricing, sales manuals and training manuals, selling and pricing
procedures, and financing methods of the Corporation, together with any
techniques utilized by the Corporation in designing, developing, manufacturing,
testing or marketing its products or in performing services for clients,
customers and accounts of the

 

--------------------------------------------------------------------------------



Corporation; and (ii) the business plans, financial statements, reports and
projections of the Corporation, and the Corporation’s prospective strategic or
expansion plans.

(C)      Corporation Property. Executive acknowledges that all trade secrets and
Confidential Information are and shall remain the sole, exclusive and valuable
property of the Corporation and that Executive has and shall acquire no right,
title or interest therein. Any and all printed, typed, written and other
material which Executive may have or obtain with respect to trade secrets or
Confidential Information (including without limitation all copyrights therein)
shall be and remain the exclusive property of the Corporation, and any and all
such material (including any copies) and all other Corporation property shall,
upon request of the Corporation, be promptly delivered by Executive to the
Corporation.

5.3       Publicity; No Disparaging Statement. Except as may be required by law,
Executive shall not issue any press release or public statement or engage in any
communications to persons outside the Corporation which is reasonably likely to
disparage the Corporation, its employees or its directors or interferes with
existing or prospective business relationships. Except as may be required by
law, the Corporation shall not and shall notify each member of the Board not to
issue any press release or public statement or engage in any communication to
persons outside the Corporation which is reasonably likely to disparage
Executive.

5.4       Non-Disclosure Agreement. Nothing in this Agreement shall terminate,
revoke or diminish Executive’s obligation or the Corporation’s rights and
remedies under law or that certain non-disclosure agreement between the
Corporation and Executive dated August 10, 2009 (and any subsequent agreement),
relating to trade secrets, confidential information or non-competition.

6.

CHANGE IN CONTROL.

6.1       Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall have the meaning set forth in the 2007 Omnibus Plan as
amended from time to time.

6.2       Termination Following a Change in Control. After the occurrence of a
Change in Control, Executive shall be entitled to receive payments and benefits
pursuant to this Agreement if within twelve (12) months following the Change in
Control (i) the Corporation terminates Executive’s employment without Cause,
(ii) Executive terminates his employment Executive as a result of a Constructive
Termination as defined in Section 3.5 hereof or (iii) upon the termination of
Executive’s employment upon the expiration of the Term pursuant to a Corporation
notice not to renew the Term pursuant to Section 3.1 (each a “CiC Qualified
Termination”).

6.3       Severance Pay and Benefits. If Executive’s employment with the
Corporation terminates due to a CiC Qualified Termination, then subject to
Executive’s continued compliance with the restrictive covenants of Section 5 and
the execution of the Release, Executive shall be entitled to receive all of the
following:

 

(A)

the Accrued Rights;

 

--------------------------------------------------------------------------------



(B)      a severance payment equal to two (2) times the sum of (x) Executive’s
Base Salary then in effect plus (y) Executive’s Target Bonus for the year in
which the termination occurs (less any applicable taxes and required
withholdings), payable in a lump sum within five (5) days after the effective
date of the Release. For purposes of Section 409A, as applicable, the payment
made pursuant to this Section shall be considered a separate payment. In the
event that the total amount of the payment due Executive under Section 6.3(B)
should exceed the maximum amount permitted to be paid under a separation pay
plan exempt from regulation under Section 409A pursuant to Treasury Regulations
Section 1.409A-1(b)(9)(iii), then the entire amount in excess of such maximum
amount shall be paid to Executive no later than two and one-half (2½) months
following the end of the calendar year in which Executive’s employment
terminated or such other date as will not result in a violation of Section 409A.

(C)      until the earlier of the second anniversary of the date of the CiC
Qualified Termination or the date Executive is or becomes eligible for
comparable coverage under health, life, and disability plans of another employer
(such period the “CiC Coverage Period”), the Corporation shall reimburse
Executive for certain premiums paid for comparable health insurance coverage as
described in this Section 6.3(D). Executive may elect to continue coverage under
the Corporation’s group health insurance plan in which he participated on the
effective date of the termination of employment by election of continuation
coverage under COBRA, subject to the terms of the group health plan and
applicable law. The Corporation shall reimburse Executive for that portion of
the COBRA premiums that are in excess of the amount Executive paid for group
health plan coverage immediately prior to termination of employment for the
lesser of: (i) the maximum COBRA period for which Executive is eligible, or (ii)
the CiC Coverage Period. At the end of the maximum COBRA continuation period,
the Corporation shall further reimburse Executive for that portion of health
insurance premiums under a fully-insured, individual health insurance policy
that are in excess of the amount Executive paid for coverage under the
Corporation’s group health plan immediately prior to termination of employment.
Such individual health insurance policy reimbursements shall continue for no
longer than the remainder, if any, of the CiC Coverage Period following
expiration of the maximum COBRA continuation period Notwithstanding the
foregoing, in the event Executive obtains health insurance coverage under a
fully-insured, individual health insurance policy that is less expensive than
COBRA coverage, the Corporation shall reimburse Executive for premiums that are
in excess of the amount Executive paid for health insurance under the
Corporation’s group health plan immediately prior to termination through the end
of the CiC Coverage Period. All such reimbursements required pursuant to this
Section 6.3(C) shall be paid as soon as reasonably practicable following
Executive’s submission of proof of timely premium payments to the Corporation;
provided, however, that all such claims for reimbursement shall be submitted by
Executive and paid by the Corporation no later than December 31 of the calendar
year following the calendar year in which such premium expense was incurred by
Executive.

6.4       Vesting of Time Restricted Shares, Performance Restricted Shares;
Vesting and Exercise of Option. Subject to the actual occurrence of the Change
in Control, the Performance Restricted Shares and Time Restricted Shares will
become immediately vested and non-forfeitable, and the Option will become
immediately and fully exercisable, immediately prior to such Change in Control.

 

--------------------------------------------------------------------------------



7.

WAIVER OF BREACH.

The Corporation’s or Executive’s waiver of any breach of a provision of this
Agreement shall not waive any subsequent breach by the other party.

8.

ENTIRE AGREEMENT.

Except as expressly provided in this Agreement, this Agreement: (i) supersedes
all other understandings and agreements, oral or written, between the parties
with respect to the subject matter of this Agreement; and (ii) constitutes the
sole agreement between the parties with respect to this subject matter. Each
party acknowledges that: (i) no representations, inducements, promises or
agreements, oral or written, have been made by any party or by anyone acting on
behalf of any party, which are not embodied in this Agreement; and (ii) no
agreement, statement or promise not contained in this Agreement shall be valid.
No modification of this Agreement shall be valid or binding upon the parties
unless such modification is in writing and is signed by the parties. In the
event of any inconsistency between this Agreement (and the Exhibits hereto) and
any other plan, program, practice or agreement applicable to Executive, this
Agreement (and the Exhibits thereto) shall control unless such other plan,
program, practice or agreement specifically provides otherwise by reference to
this Agreement.

9.

SEVERABILITY.

If a court of competent jurisdiction holds that any provision or sub-part
thereof contained in this Agreement is invalid, illegal or unenforceable, that
invalidity, illegality or unenforceability shall not affect any other provision
in this Agreement. Additionally, if any of the provisions, clauses or phrases in
the Competitive Business Activities, Trade Secrets, Confidential Information and
Corporation Property provisions set forth in this Agreement are held
unenforceable by a court of competent jurisdiction, then the parties desire that
they be “blue-penciled” or rewritten by the court to the extent necessary to
render them enforceable.

10.

PARTIES BOUND.  

The terms, provisions, covenants and agreements contained in this Agreement
shall apply to, be binding upon and inure to the benefit of the Corporation’s
successors and assigns. The Corporation, at its discretion, may assign this
Agreement. Executive may not assign this Agreement without the Corporation’s
prior written consent. In the event of Executive’s death, all unpaid amounts due
him under this Agreement (including, without limitation, Section 4 or Section 6)
shall be paid to his estate.

11.

REMEDIES.

Executive acknowledges that his breach of this Agreement would cause the
Corporation irreparable harm for which damages would be difficult, if not
impossible, to ascertain and legal remedies would be inadequate. Therefore, in
addition to any legal or other relief to which the Corporation may be entitled
by virtue of Executive’s breach or threatened breach of this Agreement, the
Corporation may seek equitable relief, including but not limited to preliminary
and injunctive relief, and such other available remedies.

 

--------------------------------------------------------------------------------



12.

DELAYED DISTRIBUTION TO KEY EMPLOYEES.

If the Corporation determines, in accordance with Section 409A(a)(2)B)(i) and
the regulations promulgated thereunder, in the Corporation’s sole discretion,
that Executive is a specified employee of the Corporation on the date of his
separation from service with the Corporation and that a delay in severance pay
and benefits provided under this Agreement is necessary for compliance with
Section 409A(a)(2)(B)(i), then any payments and any continuation of benefits or
reimbursement of benefit costs provided under this Agreement pursuant to such
separation from service and not otherwise exempt from Section 409A (including
Treasury Regulations Section 1.409A-1(b)(9)(iii)) shall be delayed for a period
of six (6) months from the date of such separation from service (the “409A Delay
Period”). In such event, any such payments and the cost of any such continuation
of benefits provided under this Agreement that would otherwise be due and
payable to Executive during the 409A Delay Period shall be paid to Executive in
a lump sum cash amount in the month following the end of the 409A Delay Period.
For purposes of this Agreement, “separation from service” and “specified
employee” shall have the meaning set forth in Treasury Regulations Section
1.409A-1(h) and (i), respectively, and, for such purpose the “identification
date” shall mean December 31.

13.

GOVERNING LAW.

This Agreement and the employment relationship created by it shall be governed
by North Carolina law without giving effect to North Carolina choice of law
provisions. Any payments to be made hereunder by the Corporation shall be
reduced by the amount of any taxes or withholdings, or other reductions required
to be made by applicable federal, state or local law.

14.       INDEMNIFICATION; DIRECTORS AND OFFICERS LIABILITY INSURANCE.

The Corporation will indemnify Executive and hold Executive harmless for all
acts and omissions to act during Executive’s employment and service as a member
of the Board, and will advance all costs and legal expenses incurred, to the
maximum extent provided under the Corporation’s charter, by-laws and applicable
law. During Executive’s employment and service as a member of the Board and for
all times thereafter during which Executive may be subject to liability for
Executive’s acts or omissions to act during such employment and service, the
Corporation will insure Executive under a policy of directors and officers
liability insurance to the same extent as it insures members of the Board.

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year first written above.      

 

 

 

EXECUTIVE

 

/s/Terrance M. Marks

 

 

 

Terrance M. Marks

 

 

 

THE PANTRY, INC.

 

/s/Frank G. Paci

 

 

 

Frank G. Paci

 

 

 

 

 

 

 

EVP - Business Operations

 

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------



Exhibit A

 

Gleukos advisory role

 

Gerson Lehrman roundtable participant

 

--------------------------------------------------------------------------------



Exhibit B

 

[See Exhibit 10.2 to Current Report on Form 8-K filed on August 28, 2009]

 

--------------------------------------------------------------------------------



Exhibit C

 

[See Exhibit 10.3 to Current Report on Form 8-K filed on August 28, 2009]

 

--------------------------------------------------------------------------------



Exhibit D

 

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into as of this [-] day
of ______________, 200[-], by and between The Pantry Inc. (the “Company”) and
Terrance M. Marks (the “Executive”).

The Executive and the Company agree as follows:

1.         The employment relationship between the Executive and the Company and
its subsidiaries and affiliates, as applicable, will terminate on the [-] day of
______________, 20[-] (the “Termination Date”) pursuant to Section [3.2 / 3.5]
of the Employment Agreement between the Company and Executive dated August __,
2009 (“Employment Agreement”).

2.         In consideration of the payments, rights and benefits provided for in
Sections [4.2(A), 4.2(B), 4.2(C) and 4.2(D) / Section 4.3] of the Employment
Agreement (“Separation Terms”) and this Release, the sufficiency of which the
Executive hereby acknowledges, the Executive, on behalf of himself and his
agents, representatives, attorneys, administrators, heirs, executors and assigns
(collectively, the “Employee Releasing Parties”), hereby releases and forever
discharges the Company Released Parties (as defined below), from all claims,
charges, causes of action, obligations, expenses, damages of any kind (including
attorneys fees and costs actually incurred) or demands, in law or in equity,
whether known or unknown, which may have existed or which may now exist from the
beginning of time to the date of this Release, arising from or relating to
Executive’s employment or termination from employment with the Company or
otherwise, including a release of any rights or claims the Executive may have
under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers Benefit Protection Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; Section
1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil Rights Act of
1871; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any other federal, state or local laws against discrimination; or
any other federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes a release by the Executive of any and all claims or rights arising
under contract (whether written or oral, express or implied), covenant, public
policy, tort or otherwise. For purposes hereof, “Company Released Parties” shall
mean the Company and any of its past or present employees, agents, insurers,
attorneys, administrators, officials, directors, shareholders, divisions,
parents, members, subsidiaries, affiliates, predecessors, successors, employee
benefit plans, and the sponsors, fiduciaries, or administrators of the Company’s
employee benefit plans.

3.         The Executive acknowledges that the Executive is waiving and
releasing any rights that the Executive may have under the ADEA and that this
Release is knowing and voluntary. The Executive and the Company agree that this
Release does not apply to any rights or claims that may arise under the ADEA
after the effective date of this Release. The Executive acknowledges that the
consideration given for this Release is in addition to anything of value to
which the Executive is already entitled. The Executive further acknowledges that
the Executive has been advised by this writing that: (i) the Executive should
consult with an attorney prior to

 

--------------------------------------------------------------------------------



executing this Release; (ii) the Executive has up to twenty-one (21) days within
which to consider this Release, although the Executive may, at the Executive’s
discretion, sign and return this Release at an earlier time, in which case the
Executive waives all rights to the balance of this twenty-one (21) day review
period; (iii) for a period of 7 days following the execution of this Release in
duplicate originals, the Executive may revoke this Release in a writing
delivered to __________, by hand or by mail (signature of receipt required), and
this Release shall not become effective or enforceable until the revocation
period has expired; and (iv) nothing in this Release prevents or precludes the
Executive from challenging or seeking a determination in good faith of the
validity of this Release under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.

4.         This Release does not release the Company Released Parties from (i)
any obligations due to the Executive under the Separation Terms or under this
Release, (ii) any rights Executive has to indemnification by the Company and to
directors and officers liability insurance coverage under the Employment
Agreement or otherwise, (iii) any vested rights the Executive has under the
Company’s employee pension benefit and welfare benefit plans, or (iv) any rights
of the Executive as a shareholder of the Company.

5.         The Executive represents and warrants that he has not filed any
action, complaint, charge, grievance, arbitration or similar proceeding against
the Company Released Parties. The Company represents and warrants that it has
not filed any action, complaint, charge, grievance, arbitration or similar
proceeding against the Executive or the Employee Releasing Parties.

6.         This Release is not an admission by the Company Released Parties or
the Employee Releasing Parties of any wrongdoing, liability or violation of law.

7.         The Executive waives any right to reinstatement or future employment
with the Company following the Executive’s separation from the Company on the
Termination Date.

8.         The Executive shall continue to be bound by the restrictive covenants
contained in the Employment Agreement.

9.         This Release shall be governed by and construed in accordance with
the laws of the State ofNorth Carolina, without reference to the principles of
conflict of laws.

10.       Any controversy or claim arising out of or relating to this Release
shall be resolved by binding confidential arbitration by a single arbitrator who
is licensed to practice law in a State in the United States, to be held in
Raleigh, North Carolina, in accordance with the Employee Dispute Resolution
Rules of the American Arbitration Association (or its successor rules). The
arbitrator shall have the discretionary authority to award attorneys’ and
arbitrator’s reasonable fees and expenses and the costs of arbitration to the
prevailing party. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.

11.       This Release represents the complete agreement between the Executive
and the Company concerning the subject matter in this Release and supersedes all
prior agreements or understandings, written or oral. This Release may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

--------------------------------------------------------------------------------



12.       Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

13.       The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Company
Released Parties to influence the Executive to sign this Release except such
statements as are expressly set forth herein or in the Employment Agreement.

The parties to this Release have executed this Release as of the day and year
first written above.

 

THE PANTRY INC.

TERRANCE M. MARKS

 

_____________________________

_______________________________

 

By:

Title:

 

 

 

 

 

 